TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00131-CR




                                   Bobby Soriano, Appellant


                                                 v.


                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-04-205638, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Bobby Soriano seeks to appeal a judgment of conviction for possession of less than

one gram of cocaine. See Tex. Health & Safety Code Ann. § 481.115 (West 2003). The pro se

notice of appeal was filed ninety-three days after sentence was imposed. See Tex. R. App. P.

26.2(a)(1); see also Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996). In addition, the trial court has certified that this is a

plea bargain case and Soriano has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).
              The appeal is dismissed.




                                          __________________________________________

                                          David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 22, 2006

Do Not Publish




                                             2